Citation Nr: 0844694	
Decision Date: 12/29/08    Archive Date: 01/02/09

DOCKET NO.  06-32 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease, including as secondary to diabetes mellitus.

2.  Entitlement to service connection for peripheral vascular 
disease, including as secondary to diabetes mellitus.

3.  Entitlement to service connection for peripheral 
neuropathy, including as secondary to diabetes mellitus.

4.  Entitlement to an initial rating in excess of 20 percent 
for diabetes mellitus with hypertension and erectile 
dysfunction.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1962 to 
December 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  In that decision, the RO granted the 
veteran's claim for service connection for diabetes mellitus 
and assigned an initial 20 percent disability rating.  The RO 
denied the veteran's claims of service connection for 
coronary artery disease, peripheral vascular disease, and 
peripheral neuropathy.  Subsequently, by an October 2007 
decision, the RO re-characterized the veteran's service-
connected disability to include hypertension and erectile 
dysfunction.

As the appeal of the veteran's claim for an initial rating in 
excess of 20 percent for diabetes mellitus emanates from the 
veteran's disagreement with the initial 20 percent rating 
assigned following the grant of service connection, the Board 
has characterized the claim as for a higher initial rating, 
in accordance with Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  

The veteran testified before the undersigned Veterans Law 
Judge at a videoconference hearing in November 2008.  A 
transcript of the hearing has been associated with the 
veteran's claims file.

(The decision below addresses the claims of service 
connection on appeal.  Consideration of the rating for 
diabetes with hypertension and erectile dysfunction is 
deferred pending completion of the development sought in the 
remand that follows the decision below.)


FINDINGS OF FACT

1.  The veteran is not currently diagnosed with coronary 
artery disease.

2.  The veteran does not have peripheral vascular disease 
attributable to military service; peripheral vascular disease 
was not caused or made worse by service-connected diabetes 
mellitus.

3.  The veteran is not currently diagnosed with peripheral 
neuropathy.


CONCLUSIONS OF LAW

1.  The veteran does not have coronary artery disease that is 
the result of disease or injury incurred in or aggravated 
during active military service; coronary artery disease is 
not proximately due to or the result of service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 
(2008); 38 C.F.R. § 3.310 (2006).

2.  The veteran does not have peripheral vascular disease 
that is the result of disease or injury incurred in or 
aggravated during active military service; peripheral 
vascular disease is not proximately due to or the result of 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309, 3.310 (2008); 38 C.F.R. § 3.310 (2006).

3.  The veteran does not have peripheral neuropathy that is 
the result of disease or injury incurred in or aggravated by 
active military service; peripheral neuropathy is not 
proximately due to or the result of service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159,3.303, 3.304, 3.307, 3.309, 3.310 
(2008); 38 C.F.R. § 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c). 

Here, the Board finds that all notification and development 
action needed to render a decision on the claims on appeal 
has been accomplished.  

In this respect, through March 2004 and April 2008 notice 
letters, the veteran received notice of the information and 
evidence needed to substantiate his claims.  Thereafter, the 
veteran was afforded the opportunity to respond.  Hence, the 
Board finds that the veteran has been afforded ample 
opportunity to submit information and/or evidence needed to 
substantiate his claims.  

The Board also finds that the March 2004 and April 2008 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letters, 
the RO also notified the veteran that VA was required to make 
reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies.  The RO also 
requested that the veteran identify any medical providers 
from whom he wanted the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See 
also Notice and Assistance Requirements and Technical 
Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be 
codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA specifically ask the claimant to provide 
any pertinent evidence in his possession).  These 
requirements were met by the aforementioned March 2004 and 
April 2008 letters.

The Board notes that although notice regarding an award of an 
effective date or rating criteria was not timely provided, 
see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), 
the veteran was provided with proper notice regarding these 
issues in March 2006.  He was given opportunity to respond, 
and his claims were re-adjudicated by the RO in September 
2006 via the issuance of a supplemental statement of the 
case.  The Board does not now have such issues before it.  
Consequently, a remand for additional notification on these 
questions is not necessary.  The Board also notes that while 
the complete notice required by the VCAA was not necessarily 
timely provided to the veteran, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Nothing about 
the evidence or any response to the RO's notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claims of 
service connection.  The veteran's service treatment records 
have been obtained and associated with the claims file.  The 
veteran was given VA examinations in October 2006, with an 
additional medical opinion issued in May 2008.  The veteran 
has further been given the opportunity to submit evidence, 
and he and his representative have provided written argument 
in support of his claims.  Otherwise, neither the veteran nor 
his representative has identified, and the record does not 
otherwise indicate, existing records pertinent to the service 
connection claims that need to be obtained.  Under these 
circumstances, the Board finds that VA has complied with all 
duties to notify and assist required under 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159.  

II. Analysis

The veteran is seeking service connection for coronary artery 
disease, for peripheral vascular disease, and for peripheral 
neuropathy.  The Board notes initially that the RO has 
considered the veteran's claims for service connection for 
coronary artery disease, for peripheral vascular disease, and 
for peripheral neuropathy both as directly related to service 
and on a secondary basis to service-connected diabetes 
mellitus.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Generally, 
service connection requires:  (1) medical evidence of a 
current disability; (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease; and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Caluza v. Brown, 7 Vet. App. 498 
(1995).  If an organic disease of the nervous system such as 
peripheral neuropathy or coronary artery disease, or 
arteriosclerosis becomes manifest to a degree of 10 percent 
or more during the one-year period following a veteran's 
separation from active service, the condition may be presumed 
to have been incurred in service, notwithstanding that there 
is no in-service record of the disorder.  38 U.S.C.A. § 1112 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.307, 3.309 (2008).

Service connection may also be granted for a disability that 
is proximately due to or the result of an established 
service-connected disorder.  38 C.F.R. § 3.310.  This 
includes a disability made chronically worse by service-
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).  

The Board notes that there has been an amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52,744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre-
aggravation baseline level of disability for the non-service-
connected disability before an award of service connection 
based on aggravation may be made.  This had not previously 
been VA's practice, which strongly suggests that the change 
amounts to a substantive change in the regulation.  Given 
what appear to be substantive changes, and because the 
appellant's claims were pending before the regulatory change 
was made, the Board will consider the version of 38 C.F.R. § 
3.310 in effect before the change, which version favors the 
claimant.

Relevant evidence reflects that the veteran's service 
treatment records are silent for any complaints of or 
treatment for coronary artery disease, peripheral vascular 
disease, or peripheral neuropathy.  Records of the veteran's 
post-service treatment at the Lexington VA Medical Center 
(VAMC) indicate that he was first diagnosed with diabetes 
mellitus in February 2000.  An August 2002 evaluation of the 
veteran's feet noted a loss of protective sensation, but no 
weakness, deformity, callus, pre-ulcer, or history of 
ulceration was noted.  A May 2004 treatment note indicates 
similar findings regarding the veteran's feet.  The Board 
notes that the veteran was hospitalized in September 2005 
with complaints of leg pain.  He was diagnosed with a right 
popliteal and left common femoral deep-vein thrombosis.  The 
veteran's treating physician noted that the etiology of the 
deep-vein thromboses was "unclear at present."  He was 
treated with an inferior vena cava filter, and his symptoms 
of edema and tenderness in the legs and feet were noted to 
decrease on treatment for the deep-vein thromboses.  He was 
further treated in July 2006 for infected venous stasis 
ulcers on his legs and ankles, at which time he was treated 
with dressing changes, compression hose, and Unna boots.  On 
examination, he was found to have abnormal feet but normal 
pedal pulses and a normal sensory examination with 
monofilament.  At an August 2006 eye examination, the veteran 
was noted to have diagnoses of diabetes mellitus and 
hypertension, but the examiner specifically noted that no 
heart disease had been diagnosed.  Treatment notes from a 
June 2008 visit indicate that the veteran was found to have 
abnormal pedal pulses and an abnormal visual foot inspection, 
but monofilament sensory examination was normal, and no 
diagnosis was assigned.  The veteran also complained of 
numbness in his hands and feet at his November 2008 hearing 
before the undersigned Veterans Law Judge.

The veteran was provided a VA examination in October 2006.  
Report of that examination reflects that the veteran's 
diabetes mellitus was "stable" with oral medication and a 
restricted diet.  Noting the veteran's earlier diagnosis of 
bilateral deep-vein thrombosis, the examiner responded 
"Yes" when asked if the veteran showed symptoms of 
diabetes-related peripheral vascular disease in the lower 
extremities but further opined in the examination report that 
the veteran's "severe venous abnormalities ... are not related 
[to] diabetes."  Physical examination revealed no 
neurovascular symptoms or symptoms of peripheral neuropathy 
related to diabetes.  The examiner noted that the veteran 
suffered from hypertension secondary to his diabetes but 
found no other symptoms of cardiovascular disease.  
Neurological examination revealed normal coordination, 
orientation, memory, and speech, with no motor or sensory 
loss noted.  The veteran's deep tendon reflexes were noted to 
be reduced on the veteran's right side, but no neurologic 
disease was diagnosed.  Cardiological evaluation conducted at 
the time revealed hypertension but no other cardiac disease.

In May 2008, an addendum opinion was added to the veteran's 
earlier VA examination.  Report of the opinion reflects that 
the examiner reviewed the veteran's claims file and his 
October 2006 report of VA examination and consulted with the 
examiner from the prior evaluation.  The examiner concluded 
that the October 2006 report of VA examination mistakenly 
responded "Yes" to the question whether the veteran "shows 
symptoms of diabetic related peripheral vascular disease in 
the lower extremities."  The examiner noted that the veteran 
does have venous disease in the lower extremities as a result 
of deep-vein thrombosis but opined that there was no clinical 
evidence of microvascular or macrovascular disease of the 
arterial vessels that is "characteristic of diabetes."

Certain diseases associated with exposure to herbicide agents 
may be presumed to have been incurred in service even though 
there is no evidence of the disease in service, provided the 
requirements of 38 C.F.R. § 3.307(a)(6) are met.  See 
38 C.F.R. § 3.309(e).  The term "herbicide agent" means a 
chemical in an herbicide, including Agent Orange, used in 
support of the United States and allied military operations 
in the Republic of Vietnam during the Vietnam era.  The 
diseases for which service connection may be presumed to be 
due to an association with herbicide agents include chloracne 
or other acneform disease consistent with chloracne, Type 2 
diabetes, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  Id.

It is important to note that the diseases listed at 38 C.F.R. 
§ 3.309(e) are based on findings provided from scientific 
data furnished by the National Academy of Sciences (NAS).  
The NAS conducts studies to "summarize the scientific 
evidence concerning the association between exposure to 
herbicides used in support of military operations in Vietnam 
during the Vietnam era and each disease suspected to be 
associated with such exposure."  64 Fed. Reg. 59,232-59,243 
(Nov. 2, 1999).  Based on input from the NAS reports, 
Congress amends the statutory provisions of the Agent Orange 
Act found at 38 U.S.C.A. § 1116, and the Secretary 
promulgates the necessary regulatory changes to reflect the 
latest additions of diseases shown to be associated with 
exposure to herbicides.

In general, for service connection to be granted for one of 
these diseases, it must be manifested to a degree of 10 
percent or more at any time after service.  Chloracne, 
porphyria cutanea tarda, and acute and subacute peripheral 
neuropathy must be manifest to a degree of 10 percent within 
one year after the last date on which the veteran performed 
active military, naval, or air service in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  See 38 C.F.R. § 3.307(a)(6)(ii) 
(2008).  A veteran who served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, will be presumed to have been exposed during 
such service to a herbicide agent unless there is affirmative 
evidence to the contrary.  Id.

The Board notes that the veteran's service records reflect 
his service in the Republic of Vietnam, and he is thus 
presumed to have been exposed to herbicides in Vietnam.  See 
38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  
However, as noted above, the veteran did not complain during 
service of symptoms of peripheral neuropathy, nor was he 
treated for or diagnosed with the disability within one year 
of his last date of service in the Republic of Vietnam.  
Service connection on a presumptive basis is therefore not 
warranted.

The veteran is not precluded, however, from establishing that 
his claimed peripheral neuropathy is related to service, or 
developed secondary to a service-connected disability, under 
the provisions of 38 U.S.C.A. § 1110 and 38 C.F.R. § 
3.303(d), 307(a) and 309(a).  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  In this regard, as discussed below, 
considering the evidence of record in light of the above-
noted criteria, the Board finds that the preponderance of the 
evidence weighs against the veteran's claim for service 
connection for peripheral neuropathy.

Regarding the veteran's claims for service connection for 
coronary artery disease and for peripheral neuropathy, the 
Board notes that the veteran has not presented any medical 
evidence establishing that he currently suffers from coronary 
artery disease or from peripheral neuropathy.  The Board has 
considered the veteran's contention that his claimed coronary 
artery disease and peripheral neuropathy resulted from his 
service-connected diabetes mellitus.  The veteran, however, 
has not demonstrated that he has any medical expertise to 
make such an opinion or diagnosis.  The Board also takes note 
that the veteran has at no time provided any medical evidence 
whatsoever to establish a current diagnosis of coronary 
artery disease or peripheral neuropathy.  Records of the 
veteran's ongoing treatment at the Lexington VAMC make no 
mention of either disability by the veteran or any of his 
treatment providers, nor is there any indication in the 
record that coronary artery disease or peripheral neuropathy 
has ever been diagnosed or treated.  The Board notes that 
although the veteran is competent to report symptoms, such as 
numbness in the hands or feet, he does not have medical 
expertise and therefore cannot provide a competent opinion 
regarding diagnosis or causation of his disabilities.  As a 
layperson without the appropriate medical training and 
expertise, the veteran is simply not competent to provide a 
probative opinion on a medical matter, such as whether there 
exists a current disability or a medical nexus between any 
current disability and service.  See Bostain v. West, 11 Vet. 
App. 124, 127-28 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

The Board notes that Congress has specifically limited 
service connection to instances where there is current 
disability that has resulted from disease or injury.  See 38 
U.S.C.A. §§ 1110, 1131.  In the absence of proof of a current 
diagnosis of coronary artery disease or peripheral 
neuropathy, the claims for service connection for coronary 
artery disease and peripheral neuropathy cannot be granted.  
See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).

Turning to the veteran's claim for service connection for 
peripheral vascular disease, upon consideration of the above 
evidence, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for peripheral vascular disease, including as 
secondary to service-connected diabetes mellitus.  The Board 
acknowledges that the veteran is currently diagnosed with 
bilateral deep-vein thrombosis of the lower extremities, 
which has caused venous stasis ulcers on his legs and ankles.  
The Board concludes, however, that there is no competent 
medical evidence relating the disorder to service, or to the 
veteran's service-connected diabetes mellitus.  Hence, an 
essential requirement for service connection is not met.

Regarding the claim for direct service connection for 
peripheral vascular disease, the Board finds the medical 
evidence in the veteran's service treatment records to be 
persuasive that he made no complaints of, and was not treated 
for, peripheral vascular disease at any time while in 
service.  The Board further finds that the veteran's post-
service VA medical records support the finding that the 
veteran did not complain of, and was not treated for, any 
symptoms of peripheral vascular disease until his diagnosis 
of the disorder in September 2005, nearly 30 years after his 
separation from active duty.  The Board concludes that the 
lack of any in-service treatment and the long lapse between 
the veteran's separation form active duty and his first 
complaints and diagnosis of peripheral vascular disease weigh 
against a finding that the currently diagnosed peripheral 
vascular disease is etiologically related to the veteran's 
time on active duty.

The Board further finds that the veteran's peripheral 
vascular disease is not related to his service-connected 
diabetes mellitus.  In that connection, the Board looks to 
the May 2008 addendum to the veteran's October 2006 VA 
examination.  The evaluator specifically stated in the May 
2008 opinion that to the extent the October 2006 VA examiner 
found evidence of peripheral vascular disease related to 
diabetes mellitus, that opinion was in error.  The evaluator 
based this conclusion on both a review of the veteran's 
claims file and a consultation with the October 2006 
examiner.  The Board thus finds this opinion more probative 
than the statement on the October 2006 report of VA 
examination indicating that the veteran demonstrated symptoms 
of peripheral vascular disease related to diabetes.  This is 
so particularly given that the October 2006 examination 
report was internally inconsistent, noting additionally that 
the veteran's "several venous abnormalities in lower 
extremities are not related [to] diabetes."  Additionally, 
at his September 2005 visit to the VAMC at which the 
disability was first diagnosed, the veteran's treating 
physician noted that the etiology of the peripheral vascular 
disease was "unclear."  Otherwise, there is no evidence in 
the record to indicate that the veteran's peripheral vascular 
disease is related to his diabetes mellitus.  
Arteriosclerosis has not been shown as being due to diabetes 
or within one year of separation from military service.  
38 C.F.R. §§ 3.307, 3.309.  

The Board thus concludes that the probative medical evidence 
of record does not link any peripheral vascular disease to 
service, or to his service-connected diabetes mellitus, 
because the medical evidence contains no suggestion of such 
an etiological link and therefore does not raise a reasonable 
doubt that the current disability is related to service or to 
the veteran's service-connected diabetes.  Therefore, the 
Board concludes that the veteran's claimed peripheral 
vascular disease was not incurred in or aggravated by 
service, nor is it etiologically related to his current 
diabetes mellitus.  The claim for service connection for 
peripheral vascular disease must thus be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  


ORDER

Entitlement to service connection for coronary artery disease 
is denied.

Entitlement to service connection for peripheral vascular 
disease is denied.

Entitlement to service connection for peripheral neuropathy 
is denied.


REMAND

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7 (2008).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2008).  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of a "staged 
rating" (assignment of different ratings for distinct 
periods of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.  

In a June 2004 rating decision, the RO granted the veteran 
service connection and assigned a 20 percent rating for 
diabetes mellitus.  The veteran's diabetes mellitus is 
evaluated utilizing the rating criteria found at Diagnostic 
Code 7913.  38 C.F.R. § 4.119 (2008).  The current version of 
Diagnostic Code 7913 provides that a 20 percent rating is for 
application when diabetes requires insulin and restricted 
diet, or oral hypoglycemic agent and restricted diet.  A 40 
percent rating is for application when diabetes requires 
insulin, restricted diet, and regulation of activities.  A 60 
percent rating is for application when diabetes mellitus 
requires insulin, restricted diet, and regulation of 
activities, with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice-a-month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  A 100 percent rating is for application when 
diabetes mellitus requires more than one daily injection of 
insulin, restricted diet, and regulation of activities, with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  The term "regulation 
of activities" is defined as "avoidance of strenuous 
occupational and recreational activities."  Id.

Here, the RO has characterized the veteran's service-
connected disability as including not only diabetes but 
hypertension and erectile dysfunction as well.  Consequently, 
analysis of the claim on appeal requires consideration of 
each of these problems and whether a separate compensable 
rating is warranted.  

The available record shows that the veteran has been followed 
for hypertension for several years.  As early as August 1999, 
he carried a diagnosis of hypertension and was taking 
medication for it, primarily Lisinopril.  

What can not be determined by the available record is what 
prompted care providers to prescribe medication for control 
of the veteran's hypertension.  If the prescription was for 
hypertension that had been characterized by a history of 
diastolic pressures predominantly 100 or more, a compensable 
(10 percent) rating would be warranted, separate from the 20 
percent assigned for diabetes.  38 C.F.R. § 4.104, Diagnostic 
Code 7101 (2008).  

In order to better understand the veteran's history, a remand 
is required.  Records showing earlier evaluation or treatment 
for hypertension should be sought.  

This issue is REMANDED to the agency of original jurisdiction 
(AOJ) for the following actions:

1.  The AOJ should contact the veteran 
and ask him to provide as much 
information as possible about locations 
of treatment for any disease or injury 
since his separation from military 
service until 1999 when the record shows 
that he was taking medication to control 
his hypertension.  Specific information 
about when he first learned that he had 
hypertension and which care provider 
first prescribed medication for control 
would be helpful.  With authorization 
from the veteran, the AOJ should obtain 
all records from every care provider 
identified by the veteran.  The veteran 
should also be given opportunity to 
supplement the record.

2.  After obtaining all records 
identified by the veteran, the AOJ should 
again consider the claim for a higher 
rating, including the question of whether 
separate ratings are warranted for 
hypertension or erectile dysfunction.  If 
any benefit sought is not granted, a 
supplemental statement of the case should 
be issued.  The supplemental statement of 
the case should specifically identify the 
rating criteria for both hypertension and 
erectile dysfunction.  

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


